Citation Nr: 1210195	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2009 decision, the Board denied the Veteran's claims of entitlement to service connection for hypertension and peripheral vascular disease, claimed as poor circulation.  The Veteran subsequently appealed the claims to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court affirmed the denial of service connection for peripheral vascular disease and set aside and remanded the claim for hypertension as secondary to both diabetes mellitus and PTSD.  The Court had found that, while the claim of entitlement to service connection for hypertension as secondary to PTSD was not reasonably raised by the record, it was raised by the Veteran's attorney before the Court.  Therefore, the Court exercised its discretion and remanded that matter to the Board.

The issue of entitlement to special monthly compensation for loss of use of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on a review of the record and in light of the Court's March 2011 Memorandum Decision, the Board finds that remand of the issue on appeal is necessary prior to final adjudication of the Veteran's claim.

The Court found that the Board failed to provide adequate reasons and bases for the denial of the Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  Specifically, the Court pointed out that, contrary to the Board's assertion, the medical evidence does not reflect that the Veteran's hypertension preceded his diagnosis of diabetes mellitus.  Furthermore, the Board's conclusion that this was the case contradicted the Board's previous statement that diabetes mellitus was first diagnosed in April 2005 and hypertension was diagnosed in 2006.  The Board had relied on a January 2006 VA examiner's opinion, which indicated that, if the Veteran's hypertension precedent his diabetes mellitus and was well-controlled, than it was not likely aggravated by his diabetes mellitus.

However, in light of the Court's decision and a review of the record, the Board concludes that the evidence of record is inadequate to determine whether the Veteran's hypertension preceded his diabetes mellitus or was caused or aggravated by it.  During the January 2006 VA examination, the Veteran reported that he believed he was first diagnosed as having hypertension in the 1990s.  However, a December 2001 VA outpatient treatment record shows that the Veteran denied a history of hypertension and was taking no medications at that time.  Subsequently, June 2002 and January 2005 VA outpatient records contain a past medical history of hypertension.  However, the evidence shows that the Veteran did not begin taking medication for his hypertension until October 2005.  The record contains a number of blood pressure readings prior to the Veteran's initial diagnosis of diabetes, some of which meet the VA schedular guidelines for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).  Therefore, the Board finds that a remand is necessary to obtain a competent opinion that determines whether the Veteran's hypertension preceded his diabetes mellitus and whether it was caused or aggravated by his diabetes mellitus.

Furthermore, in light of the Court's finding that the Veteran raised a claim of entitlement to service connection for hypertension as secondary to service-connected PTSD, the Board finds that a competent opinion on this matter would be helpful in deciding his claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine whether his hypertension is secondary to his diabetes mellitus or PTSD.

The claims file should be provided to the examiner for review in conjunction with the examination, and the examiner should note his or her review in the examination report.

In reaching all conclusions, the examiner is asked to identify and explain the basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.

Specifically, the examiner is asked to provide an answer to the following questions:

a.  Did the Veteran's hypertension precede his diabetes mellitus?

b.  Whether or not the Veteran's hypertension preceded his diabetes mellitus, is it at least as likely as not (at least a 50/50 probability) that it was caused or aggravated (made permanently worse) by the service-connected diabetes mellitus?

c.  Is it at least as likely as not (at least a 50/50 probability) that hypertension was caused or aggravated (made permanently worse) by the Veteran's service-connected PTSD?
In providing any opinions, the examiner is asked to specifically review and comment on the opinion provided by a VA examiner in January 2006 and provide a rationale for any conclusion reached.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus or service-connected PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time should be allowed for response before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

